IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MIIX INSURANCE CO. IN                    :   No. 708 EAL 2007
REHABILITATION GHS-PARKVIEW              :
HOSPITAL,                                :
                                         :   Petition for Allowance of Appeal from the
                   Petitioners           :   Unpublished Opinion and Order of the
                                         :   Superior Court at No. 3553 EDA 2006 filed
                                         :   November 26, 2007, affirming the Order
             v.                          :   of the Philadelphia County Court of
                                         :   Common Pleas at Nos. December Term,
                                         :   2005 and No. 001823 filed November 29,
SCOTT EPSTEIN, D.O. AND RENEE            :   2006
MARIE BENDER, D.O.,                      :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM

      AND NOW, this 21st day of August, 2015, the stay is DISSOLVED, and the

Petition for Allowance of Appeal is DISMISSED.